907 So. 2d 647 (2005)
CARNIVAL CORPORATION, Appellant,
v.
Catherine GAGLIANO and Lisa Gagliano, as class representatives, Panama Canal Railway Company, Mi-Jack Products, Inc., and Kansas City Southern Railway, Appellees.
No. 3D04-107.
District Court of Appeal of Florida, Third District.
July 27, 2005.
Kaye, Rose & Maltzman and Darren W. Friedman, for appellant.
Hahn Loeser & Parks and Steven A. Goldfarb and David J. Michalski and Sonja C. Rice and Starling Hendricks; Schreiber Rodon-Alvarez and Gerhardt A. Schreiber, for appellees.
Before GREEN and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
SCHWARTZ, Senior Judge.
Carnival Corporation appeals from an order certifying a class of Carnival cruise passengers who were allegedly injured while they were on a shore excursion aboard a Panama Canal Railway train involved *648 in an accident in the Republic of Panama. But see Henderson v. Carnival Corp., 125 F. Supp. 2d 1375, 1377 (S.D.Fla. 2000); Dubret v. Holland Am. Line Westours, Inc., 25 F. Supp. 2d 1151, 1153 (W.D.Wash.1998), cited with approval in Samuelov v. Carnival Cruise Lines, Inc., 870 So. 2d 853, 855 (Fla. 3d DCA 2003). We reverse the class certification on the grounds of lack of commonality and typicality. See Larschan v. Principal Life Ins. Co., 908 So. 2d 510, 2005 WL 1458641 (Fla. 4th DCA Case no. 4D03-4824, opinion filed, June 22, 2005); Liggett Group Inc. v. Engle, 853 So. 2d 434 (Fla. 3d DCA 2003), review granted, 873 So. 2d 1222 (Fla. 2004); Norwegian Cruise Lines v. Rose, 784 So. 2d 1248 (Fla. 3d DCA 2001), review dismissed, 825 So. 2d 342 (Fla.2002); Ulysses Cruises, Inc. v. Calves, 728 So. 2d 363 (Fla. 3d DCA 1999).
As to the other issues presented with respect to the dismissal below of entities allegedly responsible for the operation of the train, we affirm. See Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984); Pollard v. Steel Sys. Constr. Co., 581 F. Supp. 1551 (S.D.Fla.1984); Am. Int'l Group, Inc. v. Cornerstone Bus., Inc., 872 So. 2d 333, 336-37 (Fla. 2d DCA 2004); Camp Illahee Investors, Inc. v. Blackman, 870 So. 2d 80 (Fla. 2d DCA 2003); United Shipping Co. (Nassau) Ltd. v. Witmer, 724 So. 2d 722 (Fla. 3d DCA 1999); Price v. Point Marine, Inc., 610 So. 2d 1339 (Fla. 1st DCA 1992).
Affirmed in part, reversed in part.